Eustis, J.,

delivered the opinion of the court. •
Gallway, the plaintiff’s agent, made an affidavit, upon which the defendants were arrested.
On a rule to show cause why the order of arrest should not be set aside, Gallway declared that he knew nothing of the indebtedness of the defendant, except from the representation of the plaintiff, by letter, and the possession of the notes sued on, the signatures to which he is unacquainted with.
The article 215 of the Code of Practice requires, on the part of the person making the oath for the arrest of a debtor, personal and direct knowledge of the debt’s being due : the oath of the agent, based on what he may know or have learned from the creditor, is expressly declared to be insufficient.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with costs.